                       UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF WISCONSIN
______________________________________________________________________________

UNITED STATES OF AMERICA,

                              Plaintiff,

       v.                                                   Case No. 18-CR-233

RICHARD J. CLARK,

                        Defendant.
______________________________________________________________________________

                              PLEA AGREEMENT
______________________________________________________________________________

      1.        The United States of America, by its attorneys, Matthew D. Krueger, United States

Attorney for the Eastern District of Wisconsin, and Matthew L. Jacobs, Assistant United States

Attorney, and the defendant, Richard J. Clark, individually and by attorney Stephen E. Kravit,

pursuant to Rule 11 of the Federal Rules of Criminal Procedure, enter into the following plea

agreement:

                                           CHARGES

      2.        The defendant will be charged in a criminal information, filed in conjunction with

this plea agreement, with one count of tax evasion, in violation of Title 26, United States Code,

Section 7201.

      3.        The defendant has read and fully understands the charge contained in the

information. He fully understands the nature and elements of the crime with which he has been

charged, and that charge and the terms and conditions of the plea agreement have been fully

explained to him by his attorney.

      4.        The defendant voluntarily agrees to waive prosecution by indictment in open court.




            Case 2:18-cr-00233-JPS Filed 12/17/18 Page 1 of 12 Document 2
      5.       The defendant voluntarily agrees to plead guilty to the charge contained in the

information, which is set forth in full as follows:

               THE UNITED STATES ATTORNEY CHARGES:

               From in or about January 2011 through in or about October 2012, in the
       State and Eastern District of Wisconsin, and elsewhere,

                                      RICHARD J. CLARK,

       who was at all relevant times a resident of Mukwonago, Wisconsin, willfully and
       knowingly attempted to evade and defeat income tax due and owing by him to the
       United States of America for the calendar year 2011 by failing to file a federal
       income tax return for his business, Foremost Realty, LI,C, and preparing and
       causing to be prepared, and signing and causing to be signed, a false and fraudulent
       U.S. Individual Income Tax Return, Form 1040, for the year 2011, which return
       was submitted to Internal Revenue Service.

               All in violation of Title 26, United States Code, Section 7201.

      6.       The defendant acknowledges, understands, and agrees that he is, in fact, guilty of

the offense charged in the information. The parties acknowledge and understand that if this case

were to proceed to trial, the goveniment would be able to prove the filets in Attachment A beyond

a reasonable doubt. The defendant admits that these facts are true and correct and establish his

guilt beyond a reasonable doubt.

       The information set forth in Attachment A is provided for the purpose of setting forth a

factual basis for the plea of guilty. It is not a full recitation of the defendant's knowledge of, or

participation in, these offenses.

                                           PENALTIES

       7.      The parties understand and agree that the offense to which the defendant will enter

a plea of guilty carries the following maximum terms of imprisonment and fines: Five (5) years

and $250,000. The count also carries a mandatory special assessment of $100, and a maximum of

three (3) years of supervised release. The parties further recognize that a restitution order may be




        Case 2:18-cr-00233-JPS Filed 12/17/18 Page 2 of 12 Document 2
entered by the court. The parties' acknowledgments, understandings, and agreements with regard

to restitution are set forth in paragraph 27 of this agreement.

                                           ELEMENTS

      8.       The parties understand and agree that in order to sustain the charge of tax evasion,

as set forth in the information, the government must prove each of the following propositions

beyond a reasonable doubt:

       First, on April 15th of the year following the tax year, federal income tax was due
       and owing by the defendant; and

       Second, the defendant knew he had a legal duty to pay the tax; and

       Third, the defendant did some affirmative act to evade payment, assessment, or
       computation of the tax; and

       Fourth, in doing so, the defendant acted willfully, that is, with the intent to violate
       his legal duty to pay the tax.

      9.       The parties agree to waive the time limits in Fed. R. Critn. P. 32 relating to the

presentence report, including that the presentence report be disclosed not less than 35 days before

the sentencing hearing, in favor of a schedule for disclosure, and the filing of any objections, to be

established by the court at the change of plea hearing.

      10.      The parties acknowledge, understand, and agree that any sentence imposed by the

court will be pursuant to the Sentencing Reform Act, and that the court will give due regard to the

Sentencing Guidelines when sentencing the defendant.

      11.      The parties acknowledge and agree that they have discussed all of the sentencing

guidelines provisions which they believe to be applicable to the offense set forth in the information.

The defendant acknowledges and agrees that his attorney in turn has discussed the applicable

sentencing guidelines provisions with him to the defendant's satisfaction.




                                                  3



        Case 2:18-cr-00233-JPS Filed 12/17/18 Page 3 of 12 Document 2
      12.       The parties acknowledge and understand that prior to sentencing the United States

Probation Office will conduct its own investigation of the defendant's criminal history. The parties

further acknowledge and understand that, at the time the defendant enters a guilty plea, the parties

may not have full and complete information regarding the defendant's criminal history. The

parties acknowledge, understand, and agree that the defendant may not move to withdraw the

guilty plea solely as a result of the sentencing court's determination of the defendant's criminal

history.

                               Sentencing Guidelines Calculations

      13.       The parties acknowledge, understand, and agree that the sentencing guidelines

calculations included in this agreement represent the positions of the parties on the appropriate

sentence range under the sentencing guidelines. The defendant acknowledges and understands

that the sentencing guidelines recommendations contained in this agreement do not create any right

to be sentenced within any particular sentence range, and that the court may impose a reasonable

sentence above or below the guideline range. The parties further understand and agree that if the

defendant has provided false, incomplete, or inaccurate information that affects the calculations,

the government is not bound to make the recommendations contained in this agreement.

                                        Relevant Conduct

      14.       The parties acknowledge, understand, and agree that pursuant to Sentencing

Guidelines Manual § 1 B1.3, the sentencing judge may consider relevant conduct in calculating the

sentencing guidelines range, even if the relevant conduct is not the subject. of the offenses to which

the defendant is pleading guilty.

      15.       The parties further acknowledge, understand and agree that pursuant to the

commentary to Sentencing Manuel § 2T1. , the sentencing court will consider all conduct



                                                  4



           Case 2:18-cr-00233-JPS Filed 12/17/18 Page 4 of 12 Document 2
violating the tax laws as part of the same course of conduct or common scheme or plan unless the

evidence demonstrates that the conduct is clearly unrelated.

      16.       For purposes of determining the defendant's offense level under the sentencing

guidelines, the parties acknowledge that, based upon the information presently available, the tax

loss associated with the defendant's criminal conduct is more than $250,000 but less than

$550,000.

                                         Base Offense Level

      17.       The parties agree to recommend to the sentencing court that the applicable base

offense level for the offense to which the defendant will plead guilty is 18 under Sentencing

Guidelines Manual §§ 2T1 .1(a)(1) and 2T4.1(G) because the tax loss associated with the

defendant's criminal conduct is more than $250,000 but less than $550,000.

                                    Acceptance of Responsibility

      18.       The government agrees to recommend a two-level decrease for acceptance of

responsibility as authorized by Sentencing Guidelines Manual § 3E1 .1(a), but only if the defendant

exhibits conduct consistent with the acceptance of responsibility. In addition, if the court

determines at the time of sentencing that the defendant is entitled to the two-level reduction under

§ 3E1.1(a), the government agrees to make a motion recommending an additional one-level

decrease as authorized by Sentencing Guidelines Manual § 3E1.1(b) because the defendant timely

notified authorities of his intention to enter a plea of guilty.

                                   Sentencing Recommendations

      19.       Both parties reserve the right to provide the district court and the probation office

with any and all information which might be pertinent to the sentencing process, including but not




                                                    5



        Case 2:18-cr-00233-JPS Filed 12/17/18 Page 5 of 12 Document 2
limited to any and all conduct related to the offense as well as any and all matters which might

constitute aggravating or mitigating sentencing factors.

      20.       Both parties reserve the right to make any recommendation regarding any other

matters not specifically addressed by this agreement.

      21.       The government agrees to recommend a sentence no greater than the bottom of the

applicable sentencing guideline range,. as determined by the court. Recognizing that the Guidelines

are advisory rather than mandatory, the defendant reserves the right to argue for a sentence that is

less than the sentence that might otherwise be imposed under the Guidelines, including a sentence

of probation.

                             Court's Determinations at Sentencing

      22.       The parties acknowledge, understand, and agree that neither the sentencing court

nor the United States Probation Office is a party to or bound by this agreement. The United States

Probation Office will make its own recommendations to the sentencing court. The sentencing

court will make its own determinations regarding any and all issues relating to the imposition of

sentence and may impose any sentence authorized by law up to the maximum penalties set forth

in paragraph 7 above. The parties further understand that the sentencing court will be guided by

the sentencing guidelines but will not be bound by the sentencing guidelines and may impose a

reasonable sentence above or below the calculated guideline range.

      23.       The parties acknowledge, understand, and agree that the defendant may not move

to withdraw his guilty pleas solely as a result of the sentence imposed by the court.

                                    FINANCIAL MATTERS

      24.       The defendant acknowledges and understands that any and all financial obligations

imposed by the sentencing court are due and payable in full upon entry of the judgment of




                                                 6




        Case 2:18-cr-00233-JPS Filed 12/17/18 Page 6 of 12 Document 2
conviction, The defendant agrees not to request any delay or stay in payment of any and all

financial obligations. If the defendant is incarcerated, the defendant agrees to participate in the

Bureau of Prisons' Inmate Financial Responsibility Program, regardless of whether the Court

specifically directs participation or imposes a schedule of payments.

        25.    The defendant agrees to provide to the Financial Litigation Unit (FLU) of the

United States Attorney's Office, at least 30 days before sentencing, and also upon request of the

FLU during any period of probation or supervised release imposed by the court, a complete and

sworn financial statement on a form provided by FLU and any documentation required by the

form.

                                       Special Assessment

        26.    The defendant agrees to pay the special assessment in the amount of $100 prior to

or at the time of sentencing

                                            Restitution

        27.    The defendant agrees, pursuant to 18 U.S.C. § 3663(a)(3), to pay full restitution to

the Internal Revenue Service for the taxes he and his wile attempted to evade for the years 2011-

2013.

        28.    In entering this agreement, the defendant acknowledges and understands that in so

doing he surrenders any claims he may have raised in any pretrial motion, as well as certain rights

which include the following:

               a.      If the defendant persisted in a plea of not guilty to the charge against him,
               he would be entitled to a speedy and public trial by a court or jury. The defendant
               has a right to a jury trial. However, in order that the trial be conducted by the judge
               sitting without a jury, the defendant, the government and the judge all must agree
               that the trial be conducted by the judge without a jury.

               b.      If the trial is a jury trial, the jury would be composed of twelve citizens
               selected at random. The defendant and his attorney would have a say in who the


                                                 7



          Case 2:18-cr-00233-JPS Filed 12/17/18 Page 7 of 12 Document 2
               jurors would be by removing prospective jurors for cause where actual bias or other
               disqualification is shown, or without cause by exercising peremptory challenges.
               The jury would have to agree unanimously before it could return a verdict of guilty.
               The court would instruct the jury that the defendant is presumed innocent until such
               time, if ever, as the government establishes guilt by competent evidence to the
               satisfaction of the jury beyond a reasonable doubt.

               c.      If the trial is held by the judge without a jury, the judge would find the facts
               and determine, after hearing all of the evidence, whether or not he was persuaded
               of the defendant's guilt beyond a reasonable doubt.

               d.     At such trial, whether by a judge or a jury, the government would be
               required to present witnesses and other evidence against the defendant. The
               defendant would be able to confront witnesses upon whose testimony the
               government is relying to obtain a conviction and he would have the right to cross-
               examine those witnesses. In turn the defendant could, but is not obligated to, present
               witnesses and other evidence on his own behalf. The defendant would be entitled
               to compulsory process to call witnesses.

               e.     At such trial, the defendant would have a privilege against self-
               incrimination so that he could decline to testify and no inference of guilt could be
               drawn from his refusal to testify. If defendant desired to do so, he could testify on
               his own behalf.

     29.       The defendant acknowledges and understands that by pleading guilty hels waiving

all the rights set forth above. The defendant further acknowledges the fact that his attorney has

explained these rights to him and the consequences of his waiver of these rights. The defendant

further acknowledges that as a part of the guilty plea hearing, the court may question the defendant

under oath, on the record, and in the presence of counsel about the offense to which the defendant

intends to plead guilty. The defendant further understands that the defendant's answers may later

be used against the defendant in a prosecution for perjury or false statement.

      30.      The defendant acknowledges and understands that he will be adjudicated guilty of

the offense to which he will plead guilty and thereby may be deprived of certain rights, including

but not limited to the right to vote, to hold public office, to serve on a jury, to possess firearms,

and to be employed by a federally insured financial institution.



                                                  8



        Case 2:18-cr-00233-JPS Filed 12/17/18 Page 8 of 12 Document 2
      31.      The defendant knowingly and voluntarily waives all claims he may have based

upon the statute of limitations, the Speedy Trial Act, and the speedy trial provisions of the Sixth

Amendment, The defendant agrees that any delay between the filing of this agreement and the

entry of the defendant's guilty plea pursuant to this agreement constitutes excludable time under

the Speedy Trial Act.

                             Further Civil or Administrative Action

      32.      The defendant acknowledges, understands, and agrees that the defendant has

discussed with his attorney and understands that nothing contained in this agreement, including

any attachment, is meant to limit the rights and authority of the United States of America or any

other state or local government to take further civil, administrative, or regulatory action against

the defendant, including but not limited to any listing and debarment proceedings to restrict rights

and opportunities of the defendant to contract with or receive assistance, loans, and benefits from

United States government agencies.

                                      GENERAL MATTERS

      33.      The parties acknowledge, understand, and agree that this agreement does not

require the government to take, or not to take, any particular position in any post-conviction motion

or appeal.

      34.      The parties acknowledge, understand, and agree that this plea agreement will be

filed and become part of the public record in this case.

      35.      The parties acknowledge, understand, and agree that the United States Attorney's

office is free to notify any local, state, or federal agency of the defendant's conviction.




                                                  9



        Case 2:18-cr-00233-JPS Filed 12/17/18 Page 9 of 12 Document 2
                         Further Action by Internal Revenue Service

      36.      Nothing in this agreement shall be construed so as to limit the Internal Revenue

Service in discharging its responsibilities in connection with the collection of any additional tax,

interest, and penalties due from the defendant as a result of the defendant's conduct giving rise to

the charges alleged in the information.

      37.      The defendant agrees to transmit his original records, or copies thereof, to the

Examination Division of the Internal Revenue Service so that the Examination Division of the

Internal Revenue Service can complete its civil audit of the defendant. The defendant agrees to

provide any additional books and records of his which may be helpful to the Examination Division

of the Internal Revenue Service to complete its civil audit of defendant.

             EFFECT OF DEFENDANT'S BREACH OF PLEA AGREEMENT

      38.      The defendant acknowledges and understands if he violates any term of this

agreement at any time, engages in any further criminal activity prior to sentencing, or fails to

appear for sentencing, this agreement shall become null and void at the discretion of the

government. The defendant further acknowledges and understands that the government's

agreement to dismiss any charge is conditional upon final resolution of this matter. If this plea

agreement is revoked or if the defendant's conviction ultimately is overturned, then the

government retains the right to reinstate any and all dismissed charges and to file any and all

charges which were not filed because of this agreement. The defendant hereby knowingly and

voluntarily waives any defense based on the applicable statute of limitations for any charges filed

against the defendant as a result of his breach of this agreement. The defendant understands,

however, that the government may elect to proceed with the guilty plea and sentencing. If the

defendant and his attorney have signed a proffer letter in connection with this case, then the



                                                 10



       Case 2:18-cr-00233-JPS Filed 12/17/18 Page 10 of 12 Document 2
defendant further acknowledges and understands that he continues to be subject to the terms of the

proffer letter.

                         VOLUNTARINESS OF DEFENDANT'S PLEA

      39.         The defendant acknowledges, understands, and agrees that he will plead guilty

freely and voluntarily because he is in fact guilty. The defendant further acknowledges and agrees

that no threats, promises, representations, or other inducements have been made, nor agreements

reached, other than those set forth in this agreement, to induce the defendant to plead guilty.




                                                 II



        Case 2:18-cr-00233-JPS Filed 12/17/18 Page 11 of 12 Document 2
                                    ACKNOWLEDGMENTS
I am the defendant. I am entering into this plea agreement freely and voluntarily. I am not now on
or under the influence of any drug, medication, alcohol, or other intoxicant or depressant, whether
or not prescribed by a physician, which would impair my ability to understand the terms and
conditions of this agreement. My attorney has reviewed every part of this agreement with me and
has advised me of the implications of the sentencing guidelines. I have discussed all aspects of this
case with my attorney and I am satisfied that my attorney has provided effective assistance of
counsel.




                                              Defendant


I am the defendant's attorney. 1 carefully have reviewed every part of this agreement with the
defendant. To my knowledge, my client's decision to enter into this agreement is an informed and
voluntary one,




                                              STEPHEN E KRAVIT
                                              Attorney for Defendant


For the United States of America:



Date:
                                        -F:0-MATTHEW D(KR UEGER
                                              United States Attorney



Date:    /AI' ;tk        ik
                                              MATTHEW L. JACOBS
                                              Assistant United States Attorney




                                                 12




        Case 2:18-cr-00233-JPS Filed 12/17/18 Page 12 of 12 Document 2
